UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4644


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHARLES PALMER, a/k/a Charles Stallworth, Jr.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:07-cr-00190-1)


Submitted:    November 5, 2008              Decided:   November 20, 2008


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Christian M. Capece, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, Joshua C. Hanks, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Charles Palmer pled guilty to possession of a firearm

by a felon, in violation of 18 U.S.C. § 922(g)(1) (2006), and

was sentenced to seventy months’ imprisonment.                         Although Palmer

does not contest on appeal the district court’s calculation of

the advisory guidelines range, he asserts two sentencing errors.

First, Palmer argues that the court erred by imposing a sentence

greater than necessary to fulfill the purposes of sentencing as

set forth in 18 U.S.C. § 3553(a) (2006).                        Second, he contends

that     the     advisory       guidelines      range     applied       to     him    both

overstates          the    seriousness     of     his    conduct       and     does     not

sufficiently address his recent attempts to change his life.                            We

affirm.

               We    review    sentences    for    reasonableness,           applying   an

abuse of discretion standard.               Gall v. United States, 128 S. Ct.

586, 597 (2007); United States v. Pauley, 511 F.3d 468, 473-74

(4th Cir. 2007).              This court may afford sentences that fall

within the properly calculated guidelines range a presumption of

reasonableness.            Pauley, 511 F.3d at 473; see Rita v. United

States, 127 S. Ct. 2456, 2462 (2007) (upholding presumption of

reasonableness of within-guidelines sentence).                     This presumption

can    be      rebutted       only   by    showing      “that     the    sentence       is

unreasonable         when     measured     against      the    § 3553(a)       factors.”

United      States    v.    Montes-Pineda,      445     F.3d    375,    379    (4th   Cir.

                                            2
2006) (internal quotation marks and citation omitted).                          Here,

the district court properly calculated the guidelines range and

correctly treated the sentencing guidelines as advisory.

             In    determining      an   appropriate     sentence,    a    district

court   “need      not    robotically     tick    through    § 3553(a)’s        every

subsection,” but should “provide [this court] an assurance that

the   sentencing      court    considered       the    § 3553(a)    factors     with

regard to the particular defendant.”                  United States v. Moulden,

478 F.3d 652, 657 (4th Cir. 2007) (internal quotation marks and

citation omitted).           Here, the district court explained that it

had   considered      both    the   § 3553(a)     factors    and    the    advisory

guideline range.          Moreover, the court stated that it believed

the   sentence      was   appropriate      when    viewed    in    light   of    the

particular        circumstances     of   the     offense,    Palmer’s      repeated

criminal convictions, and the need to protect the public from

Palmer’s further criminal acts.                Accordingly, we find that the

seventy-month sentence, which is within the advisory guidelines

range, is reasonable.         See Rita, 127 S. Ct. at 2462.

             Because we reject Palmer’s challenge to his sentence,

we affirm the district court’s judgment.                 We dispense with oral

argument because the facts and legal contentions are adequately

addressed in the materials before the court and argument would

not aid the decisional process.

                                                                           AFFIRMED

                                          3